 



Exhibit 10.17
DAVIES CONSULTING AGREEMENT
CONSULTING SERVICES AGREEMENT
AGREEMENT made as of the first day of December, 2005, between Intellect
Neurosciences Inc., a company incorporated in the State of Delaware (the
“Company”), and Professor Kelvin Davies, Ph.D. (the “Consultant”).
WHEREAS the Company wishes to retain the Consultant as an independent contractor
to perform the services described herein, and the Consultant wishes to be
retained as such.
NOW, THEREFORE, IT IS HEREBY AGREED as follows:

1.   The Services

  1.1.   Company hereby retains the Consultant to perform the services specified
in Exhibit I attached hereto (the “Services”). The Services shall be provided
personally by the Consultant. No other person shall perform the Services on
behalf of the Consultant without Company’s prior consent in writing.

2.   Fees

  2.1.   Company agrees to pay the Consultant a monthly retainer of $2000 (Two
Thousand Dollars).     2.2.   Company shall reimburse Consultant for reasonable
and customary Business Class travel expenses actually incurred in providing the
Services, provided such expenses are properly documented and Consultant obtains
Company’s consent for such expenses prior to Consultant incurring the same.    
2.3   Consultant shall be granted options to purchase up to 100,000 shares of
Common Stock, par value $0.001 of the Company, as set forth in the Option
Agreement attached hereto as Exhibit II. The Exercise price per share for the
shares covered by the said options shall be $0.001 cents. Notwithstanding the
provisions of such plan, the Options shall vest with the Consultant as follows
4166 of the options shall be vested on the first day of each month of employment
Twenty Four Months (24) of the date of this agreement, provided the Consultant
is still employed by the Company. The Consultant and the Company, will execute
an Option Agreement in the form annexed to the Agreement. All tax liability
arising from the options granted to the Consultant shall be paid by the
Consultant.

3.   Term and Termination.

3.1 The term of this Agreement shall be effective as of December 1, 2005 and
shall continue in full force and effect until terminated pursuant to the terms
hereof

 



--------------------------------------------------------------------------------



 



DAVIES CONSULTING AGREEMENT
unless terminated earlier at the option of either party upon 90 days prior
written notice.

4.   Independent Contractor Status

Consultant represents and warrants to Company as follows:
4.1.1. Consultant is an independent contractor and not an agent or employee of
Company and will not hold himself out as such for any purpose whatsoever
including, without limitation, local, state or federal tax purposes.
4.1.2. Consultant is not entitled to treatment as an employee of Company.
4.1.3. Consultant shall be liable for all taxes and withholdings of any nature
whatsoever applicable to the payment of fees to the Consultant hereunder.
Consultant agrees that he does not have any authority to make commitments or
enter into contracts on behalf of, bind or otherwise obligate Company in any
manner whatsoever except as specifically authorized by Company in writing to
enable Consultant to perform the Services.

5.   Intellectual Property/Ownership

5.1 Consultant shall promptly make a complete written disclosure to Company of
each invention, technique, device, discovery or procedure, whether patentable or
not (hereinafter referred to as a “Disclosed Subject”), conceived or first
actually reduced to practice, solely or jointly by Consultant and/or Company, as
a result of performance of the Services. As to each Disclosed Subject,
Consultant shall specifically point out the features or concepts that Consultant
believes to be new or different.
5.2 All Disclosed Subjects, materials prepared for Company or developed as a
result of the Services performed by Consultant pursuant to this Agreement
(collectively the “Materials”) shall be deemed to be works made for hire and in
the course of the Services rendered and shall belong exclusively to Company,
with Company having the sole right to obtain, hold and renew in its own name,
all patents, copyrights or other appropriate protection. Consultant shall give
Company and/or any Company designee all reasonable assistance and shall execute
all documents necessary to assist and/or enable Company to perfect, preserve,
register and/or record its rights in any Materials. Consultant shall promptly
upon request by the Company or upon the termination, cancellation or expiration
of this Agreement turn over to Company all Materials together with any Company
documents or other items furnished to the Consultant during the performance of
the Services and all copies thereof.
5.3 Nothing herein shall be construed to restrict, impair or deprive Consultant
of any of his rights or proprietary interest in any techniques, inventions,
devices,

 



--------------------------------------------------------------------------------



 



DAVIES CONSULTING AGREEMENT
discoveries, procedures or products that existed prior to and independent of the
performance of services or provision of materials under this Agreement.

6.   Confidential Information/Trade Secrets

6.1 During the course of the performance of the Services, Consultant will have
access to, have disclosed to him, or otherwise obtain information which
Consultant knows or reasonably should know is of a confidential and/or
proprietary nature to Company including, but not limited to, information
concerning Company trade secrets, customer relationship, activities, plans,
finances, operations, methods, inventions, techniques, procedures, research
and/or other information relating to the past, present or future business
activities of Company, (collectively the “Confidential Information”). Consultant
shall use such Confidential Information solely in performance of the Services
under this Agreement. Consultant shall regard and preserve all such Confidential
Information in trust and confidence for Company and agrees not to disclose such
Confidential Information in any manner to any person, firm or enterprise, or use
such Confidential Information for his own benefit or the benefit of any other
party without obtaining company’s prior written consent. Information shall not
be deemed confidential to the extent, but only to the extent, that such
information is: (i) already known free of any restriction at the time it is
obtained; (ii) subsequently learned from an independent third party free of any
restriction; or (iii) available publicly.
6.2 Consultant acknowledges and agrees that, in the event of a breach or
threatened breach of any of the foregoing provisions of this Section 6, Company
will have no adequate remedy in damages and, accordingly, shall be entitled to
an injunction against such breach or threatened breach; provided, however, that
no specification of a particular legal or equitable remedy shall be construed as
a waiver, prohibition or limitation of any legal or equitable remedies in the
event of a breach hereof.

7.   Assignment

7.2 Consultant shall not assign this Agreement or otherwise transfer,
subcontract or delegate any of his rights and/or obligations hereunder without
Company’s prior written consent and any attempt to do so will be void.

8.   Notices

8.1 Any notice or other communication required or which may be given hereunder
will be in writing and either delivered personally or mailed, by certified or
registered mail, postage prepaid, or sent via facsimile, to a facsimile number
designated by each party with receipt thereof confirmed electronically, or if
mailed, 5 days after the time of mailing, as follows:

 



--------------------------------------------------------------------------------



 



DAVIES CONSULTING AGREEMENT

     
If to Company:
  Dr. Daniel Chain, Ph.D.
 
  Intellect Neurosciences Inc
 
  7 West 18th Street, 9th Floor
New York, NY 10019

If to Consultant:
Either party may change the person and address to which notices or other
communications are to be sent to it or him by giving written notice of any such
change in the manner provided herein for giving notice.
9. Governing Law

  2.3.   This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

10. Warranties

  10.1   Consultant warrants that:

10.1.2 he has the authority and the right to enter into this Agreement and to
perform the Services hereunder, and that his obligations hereunder are not in
conflict with any other Consultant or employment obligations;
10.2.1 the performance of any Services by Consultant does not and will not
infringe upon or violate the rights of any third party and, subject to
Section 5, Company shall receive free and clear title to all Materials; and
10.3.1 subject to section 5, Company shall have the right to use for its own
purposes, any Materials and information provided to or otherwise obtained by
Company as a result of this Agreement, without restriction, liability or
obligation.
11. General
11.1 No amendments or modifications shall be binding upon either party unless
made in writing and signed by both parties.
11.2 This Agreement, together with the attached Exhibits, which are incorporated
herein by this reference, constitute the entire agreement between the parties
and supersedes all previous agreements, promises, proposals,

 



--------------------------------------------------------------------------------



 



DAVIES CONSULTING AGREEMENT
representations, understandings, and negotiations, whether written or oral,
between the parties respecting the subject matter hereof.
11.3 In the event any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by the provision which, being valid,
legal and enforceable, comes closest to the intention of the parties underlying
the invalid, illegal, or unenforceable provision.
11.4 This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.
11.5 The section headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

                  Intellect Neurosciences, Inc.    
 
           
 
  By:
Name:   /s/ Daniel Chain
 
Daniel Chain    
 
  Title:   Chairman & CEO    
 
           
 
  By:
Name:   /s/ Kelvin Davies
 
Kelvin Davies    

 